Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement") is made as of August 14, 2013, by
and among MERCANTILE BANK CORPORATION, a Michigan corporation ("Mercantile
Corp"), MERCANTILE BANK OF MICHIGAN ("Mercantile Bank") (together referred to as
"Mercantile"), FIRSTBANK CORPORATION, a Michigan Corporation ("Firstbank"), and
SAMUEL STONE ("Executive").

 

Mercantile Corp and Firstbank, are parties to an Agreement and Plan of Merger,
dated August 14, 2013, pursuant to which Firstbank will merge with and into
Mercantile Corp (the "Merger"). This Agreement is intended to define the entire
terms and conditions of the employment relationship between Mercantile and
Executive after the Merger. This Agreement will become effective if and only if
the Merger is consummated.

 

In consideration of Executive’s continued employment and the other provisions of
this Agreement, the parties agree as follows:

 

1.             Effective Date. This Agreement will become effective if and only
if the Merger occurs and will automatically become effective at the effective
time of the Merger (the "Effective Time"). At the Effective Time, this Agreement
will supersede all previous agreements and understandings pertaining to
Executive's employment with and compensation by Firstbank or Mercantile or any
of their affiliates or subsidiaries, including, but not limited to, the Change
in Control Severance Agreement dated November 27, 2000, between Executive and
Firstbank (the "CIC Agreement"). The CIC Agreement will terminate and will have
no further force or effect at the Effective Time.

 

2.             Employment. During the Term, Executive will be employed by
Mercantile as its Executive Vice President – Corporate Finance and Strategic
Planning and Executive's entire business time and best efforts will be devoted
to the performance of Executive's duties for Mercantile. Executive shall perform
his duties under this Agreement in accordance with reasonable standards and
policies established from time to time by the Board of Directors of Mercantile
Corp and Mercantile Bank. Executive's employment with Mercantile will continue
for eighteen (18) months after the Effective Time (the "Term"). Mercantile may
continue Executive’s employment after the Term, but there is no further
guarantee of continued employment, salary or benefits other than what is stated
in this Agreement.

 

3.             Severance Payment and Benefits.

 

A.     Change in Control Payment. In the first payroll period following the
Effective Time of the Merger, Mercantile shall pay Executive a lump sum cash
Change in Control Payment equal to the sum of:

 

(i)             $390,000 [150% of salary], plus

 

(ii)            $97,500 [150% of target incentive compensation], plus

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)           $65,000 multiplied by the fraction D/365, where D is the number
of days from and including, January 1, 2013 through the Effective Time
(pro-rated bonus) [we understand the numerator could be more than 365]; minus

 

(iv)          Amount of any bonus or incentive compensation previously paid for
2013.

 

B.     Severance Payment. In the event that Mercantile terminates Executive’s
employment prior to the end of the Term, Mercantile will continue Executive’s
base salary through the end of the Term.

 

C.     Health Care Benefit. Executive's coverage under Mercantile's group health
insurance plans will terminate at the end of Executive's employment with
Mercantile. Mercantile will reimburse Executive for the COBRA continuation
coverage premiums incurred and paid by Executive to continue Executive's then
current employee and dependent health, dental, and prescription drug coverage
for eighteen (18) months after Executive's employment with Mercantile
terminates, provided that (A) Executive elects and remains eligible for COBRA
continuation coverage, and (B) Mercantile's obligation to provide coverage will
end if Executive becomes eligible for comparable coverage from a new employer.
Reimbursement for each monthly premium paid by Executive will be made not later
than thirty (30) days after Executive requests reimbursement, but in no event
later than the end of the year after the year in which the expense was incurred.
In addition, in the first payroll period following the conclusion of the
eighteen (18) month COBRA continuation period, Mercantile will pay Executive a
lump sum cash payment of $9,000, which Executive can use to offset the cost of
obtaining individual health insurance or for any other purpose. Any payments
under this Section 3C will be reported as part of Executive's W-2 compensation
and will be subject to Federal income tax withholding. In the event of
Executive’s death while he remains employed by Mercantile or during the period
he is receiving COBRA continuation coverage, Executive’s surviving spouse shall
have the same right to reimbursement that Executive is entitled to receive
hereunder for the same period and, if the $9,000 payment has not been made at
the time of Executive’s death, Mercantile shall make such payment directly to
Executive’s surviving spouse.

 

D.     Life Insurance Benefit. Executive shall be entitled to life insurance
coverage or reimbursement for the cost of life insurance coverage for a period
of two (2) years after Executive’s employment with Mercantile terminates. The
life insurance coverage will have a death benefit equal to the largest death
benefit provided for Executive under Firstbank’s group life insurance plan
during the twelve (12) month period ending at the Effective Time. If Executive
has a conversion right under the Firstbank plan, the coverage may be provided by
exercising the conversion right under a split-dollar arrangement that allows
Executive to designate a beneficiary for the two (2) year period. If a
conversion right is not available, or if Mercantile and Executive cannot agree
on a split-dollar arrangement, Mercantile will pay or reimburse Executive for
the premium cost of other life insurance coverage. In either case, (i)
Mercantile will have no obligation to provide or obtain coverage for Executive,
(ii) Mercantile’s total payment or reimbursement obligation will be capped at
$45,383 for the two (2) year period; and (iii) reimbursements, if payable, will
be payable at the same time as the life insurance premium is due. Any payments
under this Section 3D will be reported as part of Executive's W-2 compensation
and will be subject to Federal income tax withholding

 

 
-2-

--------------------------------------------------------------------------------

 

 

E.     Conditions. In order to receive the payments and reimbursements listed in
Sections 3B, 3C and 3D above, Executive must be and remain in compliance with
the Non-Compete and Non-Solicitation Agreement referenced in Section 9 of this
Agreement and must execute and not revoke a general release of all claims
against Mercantile, Firstbank, their affiliates and subsidiaries and their
owners, officers, directors, employees and agents, in the form attached to this
Agreement as Exhibit B. The above-listed payments and benefits are in lieu of
any and all payments and benefits to which Executive may otherwise have been
entitled under the CIC Agreement or any other agreement or practice.

 

4.             Compensation. During the Term, Mercantile agrees to pay Executive
an annual salary of Two Hundred Seventy-Four Thousand Dollars ($274,000) subject
to normal withholdings and payable in accordance with the normal payroll
practices of Mercantile.

 

5.             Benefits. During Executive's employment, Executive shall be
eligible to receive fringe and welfare benefits consistent with those provided
to other similarly situated executives at Mercantile subject to the terms and
conditions of those plans. The benefits include, but are not limited to, health
insurance, 401(k) participation, bonus plan(s), salary merit adjustments, stock
based compensation and paid vacation. Executive will not be eligible for any
Mercantile life insurance benefit except as provided for in Section 3D.
Executive may purchase the company automobile he used while employed by
Firstbank at its depreciated value on Firstbank’s accounting records as of
12/31/13.

 

6.             At-Will Employment. Executive's employment shall be "at will" and
may be terminated by Mercantile at any time, with or without cause, at or before
the end of the Term.

 

7.             Death. In the event of the death of Executive during the Term,
Executive's estate shall be entitled to receive the Change in Control Payment
under Section 3 (if not already paid), the salary through the end of the Term
plus such other benefits as shall have accrued under this Agreement.

 

8.             Non-Compete and Non-Solicitation Agreement. As a material
condition of this Agreement, Executive must immediately execute and abide by
Mercantile's Non-Compete and Non-Solicitation Agreement which is attached to
this Agreement as Exhibit A. Executive agrees that the Non-Compete and
Non-Solicitation Agreement will be effective immediately at the Effective Time
of the Merger.

 

9.             Parachute Payment Limitations.

 

A.     Maximum Payment. Except as otherwise provided in subsection B below, if
part or all of any amount to be paid to Executive by Mercantile under this
Agreement or otherwise constitutes a “parachute payment” (or payments) under
Section 280G or any other similar provision of the Internal Revenue Code of
1986, as amended (the “Code”), the following limitation shall apply:

 

If the aggregate present value of such parachute payments (the “Parachute
Amount”) exceeds 2.99 times Executive’s “base amount” as defined in Section 280G
of the Code, the amount otherwise payable to or for the benefit of the Executive
subsequent to the termination of his employment, and taken into account in
calculating the Parachute Amount (the “Termination Payment”), shall be reduced
as further described below, to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive’s “base amount”.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

Any determination or calculation described in this Paragraph shall be made by
Mercantile’s independent accountants at Mercantile’s expense. Such
determination, and any proposed reduction in termination payments shall be
furnished in writing promptly by the accountants to the Executive. The Executive
may then elect, in his sole discretion, which and how much of any particular
termination payment shall be reduced and shall advise Mercantile in writing of
his election, within thirty (30) days of the accountant’s determination, of the
reduction in Termination Payments. If no such election is made by the Executive
within such thirty (30) day period, Mercantile may elect which and how much of
any termination payment shall be reduced and shall notify the Executive promptly
of such election. As promptly as practicable following such determination and
the elections hereunder, Mercantile shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive.

 

Any disagreement regarding a reduction in termination payments will be subject
to arbitration under this Agreement. Neither the Executive’s designation of
specific payments to be reduced nor the Executive’s acceptance of reduced
payments shall waive the Executive’s right to contest such reduction.

 

B.     Certain Additional Payments by Mercantile. Anything in this Agreement to
the contrary notwithstanding, Mercantile shall make a Gross-Up Payment to
Executive as provided in this Section 9(B) if such a payment is called for by
Section 9(B)(i). If application of the Excise Tax (as defined in Section 9(B))
can be avoided by reduction of up to two percent (2%) of the Termination
Payment, however, such reduction shall be made using the process described in
Section 9(A) and no Gross-Up Payment will be made. If a reduction of up to two
percent (2%) of the Termination Payment is insufficient to avoid the application
of the Excise Tax, then there shall be no reduction to the Termination Payment.

 

(i)            Section 9(B) shall only apply if Mercantile terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason. “Cause” is defined as: (a) an act or acts of dishonesty committed
by Executive and intended to result in the personal gain or enrichment (other
than to a trivial extent) of Executive at the expense of Mercantile; (b)
Executive’s continuing intentional neglect by Executive of his duties to
Mercantile which is not promptly remedied after receipt of notice from
Mercantile; (c) Executive’s conviction of a felony; (d) Executive’s intentional
breach of any of his obligations under the Non-Compete and Non-Solicitation
Agreement; or (e) if any supervising agency with jurisdiction over the affairs
of Mercantile directs, or any court orders, that Executive no longer be
permitted to participate in the affairs of Mercantile or that payments under
this Agreement be suspended or terminated. “Good Reason” is defined as: (a) a
reduction in Executive’s base salary listed above; (b) a reduction in
Executive’s title listed above; or (c) a relocation that is not located within
twenty-five (25) miles of Grand Rapids, Alma or Kalamazoo, Michigan. If this
section applies, then if any Termination Payment (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) triggers application of the excise tax imposed by Section 4999 of the
Code, or any successor Code provision (such excise tax, together with any
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), or any interest or penalties are incurred by Executive with respect to
the Excise Tax on such amount, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes) including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and any
Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Termination Payment,
it being the intent of this Section that the Executive shall be held harmless
from all Excise Tax and interest and penalties on Excise Tax.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(ii)           Subject to the provisions of Section 9(B)(iii), all
determinations required to be made under this Section 9(B), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by Mercantile’s independent accountants consistent with the process
described in Section 9(A) (collectively, the “Determination”). Any Gross-Up
Payment, as determined pursuant to this Section 9(B), shall be paid by
Mercantile to Executive within five (5) business days of the receipt of the
Determination, but in no case later than the end of the year after that in which
Executive remits the Excise Tax, provided that in no event shall such payment be
made until six (6) months following Executive’s separation from service, if at
the time of such separation from service the Executive is a Specified Employee
as defined by Section 409A of the Code and the payment to be made to Executive
under this Section 9(B) is considered deferred compensation under Section 409A
of the Code. If Mercantile’s independent accountants determine that no Excise
Taxes are payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. The Determination by Mercantile’s independent accountants shall be
binding upon Mercantile and Executive; however, as a result of the uncertainty
in the application of Section 4999 of the Code at the time of the Determination,
it is possible that Gross-Up Payments which will not have been made by
Mercantile should have been made (“Underpayment”) consistent with the
calculations required to be made hereunder. In the event that Mercantile
exhausts its remedies pursuant to Section 9(B)(iii) and Executive thereafter is
required to make payment of any Excise Tax that qualifies for a Gross-Up Payment
in accordance with this Section 9(B), Mercantile’s independent accountant shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Mercantile to or for the benefit of
Executive.

 

(iii)           Executive shall notify Mercantile in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Mercantile of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise Mercantile of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which Executive gives such notice to Mercantile (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Mercantile notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(a)     give Mercantile any information reasonably requested by Mercantile
relating to such claim;

 

(b)     take such action in connection with contesting such claim as Mercantile
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Mercantile;

 

(c)     cooperate with Mercantile in good faith in order effectively to contest
such claim; and

 

(d)     permit Mercantile to participate in any proceeding relating to such
claim;

 

provided, however, that Mercantile shall reimburse Executive for all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such contest
and payment of costs and expenses. Any reimbursement under this Section 9(B)
must be made within thirty (30) days after Executive requests reimbursement, but
in no event after the end of the year following that in which the Executive
incurs the expense. Without limitation on the foregoing provisions of this
Section 9(B), Mercantile shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
Determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Mercantile shall determine;
provided further, that if Mercantile directs Executive to pay such claim and sue
for a refund, Mercantile shall advance the amount of such payment to Executive
on an interest-free basis and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income or employment tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Mercantile’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(iv)           If, after the receipt by Executive of an amount advanced by
Mercantile pursuant to Section 9(B), Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to
Mercantile’s complying with the requirements of Section 9(B)) promptly pay to
Mercantile the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by Mercantile pursuant to Section 9(B), a
Determination is made that Executive shall not be entitled to any refund with
respect to such claim and Mercantile does not notify Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such Determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

10.           Other Contracts. As of the Effective Time of the Merger, all other
prior agreements regarding conditions of Executive's employment, whether written
or oral, are hereby terminated and superseded by this Agreement. This Agreement
contains the entire understanding of the parties concerning Executive's
employment and supersedes all previous oral and written agreements.

 

11.           Assignments. This Agreement contemplates personal services by
Executive. Executive may not transfer or assign Executive's rights or delegate
Executive's duties and obligations under this Agreement. This Agreement may be
assigned by Mercantile to any entity that succeeds to all or substantially all
of the Company's businesses.

 

12.           Notices. Any notices under this Agreement shall be deemed given
when in writing and delivered personally or sent by certified mail, postage
prepaid, to the last known address of the party to whom notice is given. If sent
by mail, notice shall be deemed given on the third day after mailing.

 

13.           Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by each of the parties.

 

14.           Paragraph Headings. The paragraph headings used in this Agreement
are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement.

 

15.           Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision contained in this Agreement shall be determined by a court of
competent jurisdiction to be unenforceable as written because it is excessively
broad as to duration, activity, subject, geographic coverage, or any other
matter, it is the intent of the parties that such provision shall be construed
by limiting and reducing it so as to be enforceable to the maximum extent
allowed by applicable law.

 

16.           Arbitration. Except as stated in the Non-Compete and
Non-Solicitation Agreement, any dispute, controversy, or claim arising under or
in connection with this Agreement shall be settled exclusively by arbitration,
conducted in Grand Rapids, Michigan, before a panel of three arbitrators, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators' award in any court having
jurisdiction. Unless otherwise provided in the Rules of the American Arbitration
Association, the arbitrators shall, in their award, allocate between the parties
the arbitrators' fees and expenses, in such proportions as the arbitrators deem
just. Each party shall be responsible for their own attorney fees.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

17.           Governing Law. This Agreement shall be governed by the laws of the
United States of America and the State of Michigan with venue and jurisdiction
limited to the Circuit Court for Kent County, Michigan.

 

18.           Section 409A. This Agreement is intended to be exempt from Section
409A of the Internal Revenue Code to the greatest extent possible, to comply
with Section 409A to the extent it is applicable and is to be interpreted and
operated consistently with those intentions.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first above written.

 

 



MERCANTILE BANK CORPORATION

 

MERCANTILE BANK OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

       /s/ Michael Price

 

By:

       /s/ Michael Price

 

 

 

 

 

 

 

 

 

 

Its

           CEO

 

 

Its

           CEO

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    /s/ Samuel G. Stone

 

 

 

 

 

Samuel G. Stone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRSTBANK CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Sullivan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its: 

President and CEO

 

 

 

 

 

 

 

 
-8-

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

NON-COMPETE AND NON-SOLICITATION AGREEMENT

 

 

In consideration of my employment by Mercantile Bank Corporation ("Mercantile"),
Mercantile Bank of Michigan (the "Bank") or any of their subsidiaries or
affiliates (each a "Company", and together the "Companies") and the benefits
that I have received and will receive from the Companies, I agree as follows:

 



 

1.

Acknowledgment. I acknowledge that I am and will be in possession of
confidential information regarding the Companies and their customers, and have
or may establish or continue relationships with customers on behalf of the
Companies that are valuable to them and their businesses.



 



 

2.

Non-Competition.



 



 

a.

I agree that from the date of this agreement through the earlier of (i) the date
one year after I am no longer an employee of any of the Companies, or (ii) the
date of an occurrence of a Change in Control of Mercantile as defined below (the
"Non-Compete Period"); I will not directly or indirectly own, manage, control,
participate in, consult with, render services to, be employed by, or in any
manner engage in, any business or enterprise (other than any of the Companies)
that is competitive with the Companies. A business or enterprise is competitive
with the Companies if it engages in the business of banking, lending money,
taking deposits, lease financing or is in any other way competitive with the
Companies within a fifty (50) mile radius of any city, township or village in
which at any time during the Non-Compete Period the Bank or any of the other
Companies has a branch or other office. This paragraph shall not be construed to
prohibit me from (i) being a passive owner of not more than 1% of any
publicly-traded class of capital stock of any entity, or (ii) being an employee
of a financial institution having consolidated assets of more than $50 billion
where I have no involvement of any type with any customers or business of such
financial institution or any of its affiliates within 120 miles of any city,
township or village in which at any time during the Non-Compete Period the Bank
or any of the other Companies has a branch or other office.



 



 

b.

For purposes of this agreement a "Change in Control" occurs if and only if (i)
any "person" or "group of persons," as such terms are defined in Section 13 or
14 of the Securities Exchange Act of 1934 (the "Exchange Act"), is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Mercantile representing 50% or more of
the combined voting power of Mercantile's then outstanding securities, or (ii)
any merger or consolidation of Mercantile, other than a merger or consolidation
in which the voting securities of Mercantile immediately prior to the merger or
consolidation continue to represent (either by remaining outstanding or being
converted into securities of the surviving entity) 50% or more of the combined
voting power of Mercantile or surviving entity immediately after the merger or
consolidation with another entity.



 



 

3.

Non-Solicitation. I agree that during the Non-Compete Period, I will not
directly or indirectly (i) induce or attempt to induce any employee, contractor
or agent of any of the Companies to terminate his/her relationship with any of
the Companies, (ii) in any way materially interfere with the relationship
between any of the Companies and any employee, contractor or agent of any of the
Companies, (iii) hire or attempt to hire, directly or through any entity, any
person who was an employee, contractor or agent of any of the Companies at any
time during the Non-Compete Period, or (iv) induce or attempt to induce any
partner, client, referral source, customer, supplier, licensee, or any other
person with a business relationship with any of the Companies to cease or reduce
their business with the Company or to do business with any other person,
business or entity.



 

 

 
 

--------------------------------------------------------------------------------

 

 



 

4.

Injunctive Relief. I agree that the Companies would be irreparably harmed by my
breach or threatened breach of this agreement and that damages would be
difficult to quantify and would not be sufficient to compensate the Companies
for the breach. Accordingly, if I breach or threaten to breach any of the terms
of this Agreement, any of the Companies, in addition to any other rights or
remedies, shall be entitled to injunctive relief, specific enforcement or other
equitable relief to prevent any actual or threatened breach and I waive the
defense in any equitable proceeding that there is an adequate remedy at law for
such breach.



 



 

5.

Agreement Reasonable and Necessary. I agree that the duration, area and scope of
my agreements in paragraphs 2 and 3 above are reasonable and necessary to
protect the legitimate business interests of the Companies, and do not unduly
limit my ability to obtain employment or otherwise earn a living at the same
general level of economic benefit as I currently enjoy. If at the time of
enforcement of this agreement, a court shall hold (and such holding is not
reversed on appeal) that the duration, area or scope provided for in paragraphs
2 or 3 above is unreasonable, then such duration, area or scope shall be reduced
to the maximum duration, area and scope that is not unreasonable.



 



 

6.

Confidential Information. I acknowledge that all confidential and non-public
information obtained by me during my employment with any of the Companies
concerning their business or customers ("Confidential Information") is the
property of the Companies. Confidential Information includes, but is not limited
to: customer lists, needs and information; product and services pricing and
information; information on target employees or customers; marketing and
business development information; strategic plans and information; financial
information; computer software use and information; personnel information and
all other trade secrets of the Companies. I will not at any time, during or
after my employment, without the prior written consent of the CEO of Mercantile,
disclose to any person other than a director, officer or appropriate employee of
any of the Companies, or use for my own account or for the account of any person
other than a Company, any Confidential Information, except to the extent
necessary to comply with applicable laws or to the extent that such information
becomes generally known to and available for use by the public other than as a
result of my acts or omissions to act. Upon termination of my employment with a
Company, or at the request of any of the Companies at any time, I will deliver
to the Company that employed me or that makes the request, all documents
(including all documents stored electronically) containing Confidential
Information or relating to the business or affairs of the Company that I may
then possess or have under my control.



 



 

7.

At Will Employment. I continue to be an at will employee. This Agreement does
not confer on me any right to continue as an employee of any of the Companies. I
have the right, in my sole discretion, to resign at any time, and any of the
Companies, in its sole discretion, may terminate my employment with it at any
time.



 



 

8.

Amendments and Prior Agreements. No provision of this Agreement may be amended
or waived, except by a written agreement signed by me and the CEO of Mercantile
which expressly refers to and amends this Agreement. This Agreement contains the
entire agreement and understanding between me and the Companies with respect to
the matters addressed by this Agreement, and no representation, promise,
agreement, or understanding, written or oral, with respect to such matters that
are not contained in this Agreement shall be of any force or effect. This
Agreement shall survive the termination of my employment.



 



 

9.

Successors, Assigns, Benefit and Reliance. This Agreement shall inure to my
benefit and to the benefit of the Companies, their successors and assigns. Each
of the Companies is expressly authorized to rely upon and enforce my agreements
and obligations set forth in this Agreement.



 

 

 
-2-

--------------------------------------------------------------------------------

 

 



 

10.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to the principles
of conflicts of law. Each party agrees to the exclusive venue of the State or
Federal Courts located in Kent County, Michigan and waives any right to assert
any defense of lack of subject matter jurisdiction, improper venue or preferred
venue in any action commenced in such courts.



 

 

This Agreement is effective this 13th day of August, 2013.

 

 



 

EMPLOYEE

 

 

 

 

 

/s/ Samuel G. Stone

 

(Sign Name Above)

 

 

 

 

 

 

             

(Print Name and Address)



 

 

 
-3-

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

RELEASE OF ALL LIABILITY

 

This Release of All Liability Agreement (“Agreement”) is entered into between
Samuel G. Stone (“Employee”) and Mercantile Bank Corporation and Mercantile Bank
of Michigan (together referred to as “Mercantile” or “Employer”).

 

1.             In return for the payments and benefits described in the attached
Employment Agreement, Employee unconditionally releases and forever discharges
the Released Parties (as defined below) from any and all Covered Claims (as
defined below).

 

(a)     The Released Parties include Employer, Employer’s Affiliates, and all of
their owners, officers, directors, employees, and agents. Employer’s Affiliates
include Employer’s predecessors, successors, parents, subsidiaries and other
affiliated organizations.

 

(b)     The Covered Claims include any claim or cause of action arising out of
or relating to any act, omission or occurrence up to and including the date
Employee signs this Agreement. This includes any claim or cause of action
arising out of or relating to Employee’s employment and termination of
employment with Employer, including claims and causes of action under any
statute, regulation, ordinance, or rule, including but not limited to: Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Michigan Civil Rights Act, the Michigan Whistleblowers’ Protection Act,
and the Michigan Persons With Disabilities Civil Rights Act, all as amended. The
Covered Claims also include any claim or cause of action for breach of any
commitment or agreement (except the attached agreement), and any claim or cause
of action under the common law, or arising out of public policy, including but
not limited to claims or causes of action for intentional infliction of
emotional distress, negligence, or defamation.

 

(c)     Employee acknowledges that Employee is not seeking any short-term and/or
long-term disability benefits and waives any and all claims to same.

 

(d)     Covered Claims do not include Employee’s rights to vested benefits under
the terms of Employer’s 401(k) qualified retirement plan. This Agreement does
not prohibit Employee from filing a charge or participating in an investigation
by the United States Equal Employment Opportunity Commission, but by executing
this Agreement, Employee waives and releases any right Employee might otherwise
have to any recovery of damages, attorney fees or any other monetary or
equitable relief or benefit that might result from such charge or investigation.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.             Employee agrees that, to Employee’s knowledge, Employee has not
sustained any disabling personal injury and/or occupational disease due to
Employee’s employment at Employer and/or due to the termination of that
employment.

 

3.             Employee verifies that Employee has or will immediately deliver
to Mercantile all Mercantile property in Employee’s possession, custody and/or
control including, without limitation, all documents or recordings (including
any and all copies) in hard copy, electronic form or otherwise, containing
confidential information, as well as all supplies, equipment, computers,
cellular and smart phones, credit cards, checks, petty cash, office keys, access
cards and the like, and all materials and documents of any kind related to
Employer or any of its Affiliates, whether prepared by Employee or anyone else
that is in Employee’s possession, custody or control.

 

4.             Employee agrees not to initiate or join in critical or derogatory
statements in written, oral or electronic form about any of the Released
Parties.

 

5.             Employee agrees that neither Employer nor any of its Affiliates
will have any obligation to employ Employee or consider Employee for employment
in the future.

 

6.             Employee agrees and understands as follows.

 

(a)     Employee has 21 days after receiving this Agreement to consider this
Agreement. Employee may elect in Employee’s sole discretion to sign this
Agreement before expiration of the 21 day period and if Employee does so it is
agreed that Employee will waive the balance of the 21 day period. Immediately
upon signing this Agreement Employee will deliver the signed copy to
Mercantile’s Senior Vice President of Human Resources. If Employee does not sign
this Agreement within the 21 day period, the Agreement is withdrawn by Employer
and is null and void.

 

(b)     Employee has the right to revoke this Agreement within 7 days after
signing it, by delivering written notice of revocation during that period to
Mercantile’s Senior Vice President of Human Resources and this Agreement will
not become effective or enforceable until the 7 day revocation period has
expired without revocation as provided above. (“Effective Date”).

 

(c)     Employer advises Employee to consult with an attorney of Employee’s
choosing about this Agreement before signing it.

 

7.             Except for Employee’s Employment Agreement and Non-Compete and
Non-Solicitation Agreement, this Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof. No change,
modification, amendment, addition to or alleged waiver of this Agreement or any
of its terms, provisions, or covenants shall be valid unless it is in writing
and signed by the party against whom it is sought to be enforced.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

8.             Employee and Employer agree that this Agreement is not evidence
of any wrongdoing whatsoever by Employer, but is entered into so that Employee
and Employer can amicably end their relationship.

 

9.             If any term, covenant and/or provision of this Agreement is
deemed invalid or illegal by a court of competent jurisdiction, all other terms,
covenants and provisions of this Agreement shall remain in full force and
effect.

 

10.           This Agreement and any matters relating hereto shall be construed
in accordance with and shall be governed by the laws of the United States of
America and the internal laws of the State of Michigan, as applicable, without
application of choice of law principles. The parties agree that any action
related to this Agreement shall be brought and heard in the Circuit Court for
Kent County, Michigan or the United States District Court for the Western
District of Michigan and the parties agree and consent to jurisdiction and venue
in those courts.

 

11.           This Agreement shall be binding on Employee and Employee’s spouse,
heirs, administrators and assigns.

 

12.          By signing below Employee freely, knowingly and voluntarily enters
into this Release of All Liability without any duress or coercion. Employee has
carefully and completely read this entire Agreement, and Employee understands
and agrees with all of the provisions in this Agreement.

 

 



EMPLOYEE  

 

 

 

EMPLOYER  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Samuel G. Stone  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

, 20

 

 

Date:

 

, 20

 

 



 

 

-3-